DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on September 22, 2021.
Claims 1, 2, 5, 7, 10 and 16-18 have been amended.
Claims 1-20 have been examined and are pending.

Response to Amendments
In view of Applicants' new abstract, the objection to the specification is withdrawn.
In view of Applicants' amendments, the objection to the claims is withdrawn.
In view of Applicants' amendments, the rejection under 35 USC § 101 is withdrawn.

Response to Arguments
Applicants have argued that the cited art does not disclose or suggest certain features recited by independent claim 1 (Remarks, pages 8-10). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over "Hawk: The Blockchain Model of Cryptography and Privacy-Preserving Smart Contracts" - hereinafter "Kosba", in view of "Pinocchio: Nearly Practical Verifiable Computation" - hereinafter "Parno".

With respect to claim 1, Kosba teaches,
A computer-implemented method comprising the steps:
processing a portion of source code to generate an arithmetic circuit, wherein: the source code is written in a high level programming language and further wherein the source code represents a smart contract; and - "A. Compiler Implementation. Our compiler consists of several steps, which we illustrate in Figure 7 and describe below: Preprocessing: First, the input Hawk program is split into its public contract and private contract components. The public contract is Serpent code, and can be executed directly atop an ordinary cryptocurrency platform such as Ethereum. The private contract is written in a subset of the C language, and is passed as input to the Pinocchio arithmetic circuit compiler [49]. Keywords such as HawkDeclareParties are implemented as C preprocessors macros, and serve to define the input (Inp) and output (Outp) datatypes." (pg. 851, col. 2, ¶1). "Circuit Augmentation: After compiling the preprocessed private contract code with Pinocchio, we have an arithmetic circuit representing the input/output relation φpriv. This becomes a subcomponent of a larger arithmetic circuit, which we assemble using a customized circuit assembly tool." (pg. 851, col. 2, ¶2)
the arithmetic circuit - "The private contract is written in a subset of the C language, and is passed as input to the Pinocchio arithmetic circuit compiler 
Kosba teaches the arithmetic circuit comprises one or more arithmetic gates arranged to represent some or all of the functionality expressed in the source code.
However, in analogous art for arithmetic circuits, Parno teaches:
"From a developer’s perspective, Pinocchio provides a compiler that transforms C code into a circuit representation (we support both Boolean and arithmetic)," (pg. 239, col. 1, ¶1)
"An arithmetic circuit consists of wires that carry values from a field F and connect to addition and multiplication gates – see Figure 2 for an example." (pg. 240, col. 1, ¶4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kosba with Parno's teachings because doing so would provide Kosba's system with the ability to efficiently verify general computations, as suggested by Parno (Abstract).

With respect to claim 2, Kosba teaches,
wherein: the arithmetic circuit is a machine executable version of the source code, and is arranged to compute a result. - "Cryptographic Protocol: Finally, the augmented arithmetic circuit is used as input to a state-of-the-art zkSNARK library, Libsnark [15]. To avoid implementing SNARK verification in Ethereum’s Serpent language, we must add a SNARK verification opcode to Ethereum’s stack machine. We finally compile an executable program for the parties to compute the Libsnark proofs according to our protocol." (pg. 851, col. 2, ¶3).

With respect to claim 3, Kosba teaches,
evaluating one or more constants provided in the source code to provide one or more expressions comprising Boolean and/or arithmetic operators. - In the following code, N is a constant (pg. 841, Fig. 2): 
1 HawkDeclareParties(Seller,/* N parties */);
...
8 for (int i = 0; i < N; i++) {
9 if (in.party[i].$val > bestprice) {
10 secondprice = bestprice;
11 bestprice = in.party[i].$val;
12 winner = i;
13 } else if (in.party[i].$val > secondprice) {
14 secondprice
15 }
16 }

With respect to claim 4, Kosba teaches,
using the arithmetic circuit to provide a software circuit. - "After compiling the preprocessed private contract code with Pinocchio, we have an arithmetic circuit representing the input/output relation φpriv." (pg. 851, col. 2, ¶2; Figure 7). "Cryptographic Protocol: Finally, the augmented arithmetic circuit is used as input to a state-of-the-art zkSNARK library, Libsnark [15]. To avoid implementing SNARK verification in Ethereum’s Serpent language, we must add a SNARK verification opcode to Ethereum’s stack machine. We finally compile an executable program for the parties to compute the Libsnark proofs according to our protocol." (pg. 851, col. 2, ¶3).

With respect to claim 5, Parno teaches,
the arithmetic circuit comprises n-bit wires connected to arithmetic gates. - "An arithmetic circuit consists of wires that carry values from a field F and connect to addition and multiplication gates – see Figure 2 for an example." (pg. 240, col. 1, ¶4)

With respect to claim 7, Kosba teaches,
wherein the method further comprises pre-processing of the source code to determine one or more constants, the pre-processing comprising one or more of the following steps: ...solving or evaluating directives and macros. - "A. Compiler Implementation. Our compiler consists of several steps, which we illustrate in Figure 7 and describe below: Preprocessing: First, the input Hawk program is split into its public contract and private contract components. The public contract is Serpent code, and can be executed directly atop an ordinary cryptocurrency platform such as Ethereum. The private contract is written in a subset of the C language, and is passed as input to the Pinocchio arithmetic circuit compiler [49]. Keywords such as HawkDeclareParties are implemented as C preprocessors macros, and serve to define the input (Inp) and output (Outp) datatypes." (pg. 851, col. 2, ¶1).

With respect to claim 8, Parno teaches,
wherein the method further comprises the step of detecting all global variables declared in the source code, wherein a global variable relates to...an entry point for execution. - "The compiler understands a substantial subset of C, including global, function and block-scoped variables; arrays, structs, and pointers; function calls, conditionals, loops; and static initializers (Fig. 3)." (pg. 244, col. 1, ¶2)

With respect to claim 10, Kosba teaches,
wherein the method further comprises the step of performing a line-by-line evaluation of the source code which results in an arithmetic and/or logic expression which expresses one or more output variables as a combination of logic and/or arithmetic operations applied on one or more input variables. - "A. Compiler Implementation. Our compiler consists of several steps, which we illustrate in Figure 7 and describe below: Preprocessing: First, the input Hawk program is split into its public contract and private contract components. The public contract is Serpent code, and can be executed directly atop an ordinary cryptocurrency platform such as Ethereum. The private contract is written in a subset of the C language, and is passed as input to the Pinocchio arithmetic circuit compiler [49]. Keywords such as HawkDeclareParties are implemented as C preprocessors macros, and serve to define the input (Inp) and output (Outp) datatypes." (pg. 851, col. 2, ¶1; Fig. 2). "Circuit Augmentation: After compiling the preprocessed private contract code with Pinocchio, we have an arithmetic circuit representing the input/output relation φpriv." (pg. 851, col. 2, ¶2)

With respect to claim 11, Kosba teaches,
wherein the line-by-line evaluation comprises the sub-steps of: ...evaluation of expressions. - "A. Compiler Implementation. Our compiler consists of several steps, which we illustrate in Figure 7 and describe below: Preprocessing: First, the input Hawk program is split into its public contract and private contract components. The public contract is Serpent code, and can be executed directly atop an ordinary cryptocurrency platform such as Ethereum. The private contract is written in a subset of the C language, and is passed as input to the Pinocchio arithmetic circuit compiler [49]. Keywords such as HawkDeclareParties are implemented as C preprocessors macros, and serve to define the input (Inp) and output (Outp) datatypes." (pg. 851, col. 2, ¶1; Fig. 2). "Circuit Augmentation: After compiling the preprocessed private contract code with Pinocchio, we have an arithmetic circuit representing the input/output relation φpriv." (pg. 851, col. 2, ¶2)

With respect to claim 12, Parno teaches,
mapping the arithmetic and/or logic operations of the expression to arithmetic gates. - "From a developer’s perspective, Pinocchio provides a compiler that transforms C code into a circuit representation (we support both Boolean and arithmetic)," (pg. 239, col. 1, ¶1). "An arithmetic circuit consists of wires that carry values from a field F and connect to addition and multiplication gates – see Figure 2 for an example." (pg. 240, col. 1, ¶4)

With respect to claim 14, Parno teaches,
using the arithmetic circuit to generate a quadratic program comprising a set of polynomials which provide a description of the arithmetic circuit. - "From a developer’s perspective, Pinocchio provides a compiler that transforms C code into a circuit representation (we support both Boolean and arithmetic), converts the circuit into a quadratic program, and then generates programs to execute the cryptographic protocol (Fig. 1)." (pg. 239, col. 1, ¶1). "To construct a VC protocol from a quadratic program, the main idea is that each polynomial – e.g., vk(x) 2 F – of the quadratic program is mapped to an element gvk(s) in a bilinear group, where s is a secret value selected by the client, g is a generator of the group, and F is the field of discrete logarithms of g." (pg. 241, col. 1, ¶3)

With respect to claim 15, Parno teaches,
providing the quadratic program to an entity for execution of the quadratic program using one or more inputs. - "The next pipeline stage accepts a Boolean or arithmetic circuit and builds a QSP or QAP (x2). Then, per x3.1, it compiles the quadratic program into a set of cryptographic routines for the client (key generation and verification) and the worker (computation and proof generation)...The key-generation routine runs at the client, with selectable public verification and zero-knowledge features (x5.3). The code transmits the evaluation key over the network to the worker; to save bandwidth, the program transmits as C and the worker compiles it locally. The computation routine runs at the server, collecting input from the client, using the evaluation key to produce the proof, and transmitting the proof back to the client (or, if desired, a different verifier). The verification routine uses the verification key and proof to determine whether the worker attempted to cheat." (pg. 244, col. 2, ¶5-7) "Our system runs several applications, each of which can be instantiated with some static parameters, and then each instance can be executed with dynamic inputs." (pg. 245, col. 2, ¶3)

With respect to claim 19, Kosba teaches,
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform claim 1. - "C. Performance Evaluation" (pg. 852)
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 20, Kosba teaches,
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform claim 2. - "C. Performance Evaluation" (pg. 852)
These limitations are rejected for the same reasons given for analogous claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kosba and Parno, and in view of US 6519754 B1 - hereinafter "McElvain".

With respect to claim 6, Kosba does not explicitly teach,
wherein: the arithmetic circuit is architecture independent.
However, in analogous art for circuit design, McElvain teaches:
"In designing an integrated circuit with an HDL code, the code is first written and then compiled by an HDL compiler. The HDL source code describes at some level the circuit elements, and the compiler produces an RTL netlist from this compilation. The RTL netlist is typically a technology independent netlist in that it is independent of the technology/architecture of a specific vendor's integrated circuit, such as field programmable gate arrays (FPGA)." (col. 1:28-35)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kosba and Parno with McElvain's teachings because doing so would provide Kosba/Parno's system with the ability to provide an improved method for designing an integrated circuit, as suggested by McElvain (col. 2:40-42).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kosba and Parno, in view of US 5920830 A - hereinafter "Hatfield".

With respect to claim 9, Kosba does not explicitly teach,
generating a table of symbols to associate each symbol (i.e. identifier) provided in the source code with declaration information provided in the source code, the symbols in the table being global and or local symbols.
However, in analogous art for circuit design, Hatfield teaches:
"More specifically, preprocessor 12 includes a lexical scanner which reads the VHDL source file and tokenizes the character stream into primitive constructs such as identifiers, numbers, and operators. Preprocessor 12 also includes a syntax analyzer which recognizes parts of the VHDL syntax and extracts relevant information." (col. 6:29-34)
"Syntactically legitimate declarations are further processed by entering their contents in a compressed binary form into a symbol table 106 kept in memory." (col. 7:48-51)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kosba and Parno with Hatfield's teachings because doing so would provide Kosba/Parno's system with the ability to facilitate generation of test vectors, as suggested by Hatfield (Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kosba and Parno, in view of US 7281017 B2 - hereinafter "Hostetter".

With respect to claim 13, Kosba does not explicitly teach,
performing a wire compression.
However, in analogous art for software development, Hostetter teaches:
"Compression can also be used to reduce transfer time of code and data both over communications media as well as from disk to memory. Embedded processor systems, which are especially sensitive to executable code size, have been implemented that implement compression for executable code. A compressed "wire" representation of code can be used, but the code must be decompressed before execution." (col. 1:51-57)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kosba and Parno with Hostetter's teachings because doing so would provide Kosba/Parno's system with the ability to reduce the transfer time of code, as suggested by Hostetter (col. 1:51-53).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosba and Parno, in view of US 20040015739 A1 - hereinafter "Heinkel".

With respect to claim 16, Kosba teaches,
A computer-implemented system arranged to perform the steps of claim 1, - These limitations are rejected for the same reasons given for analogous claim 1.
Kosba does not explicitly teach wherein the system comprises an interpreter arranged to perform the processing of the source code, wherein the interpreter comprises instructions stored in memory and executed by a processor.
However, in analogous art for testbenches, Heinkel teaches:
This reactivity is possible without a recompilation of the VHDL testbench, i.e. a CPU interface (CIF) 20 realised as an interpreter with a "soft-ware-like" command language is provided." [0058]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kosba and Parno with Heinkel's teachings because doing so would provide Kosba/Parno's system with the ability to provide an improved testbench for facilitating the validation of a device under test, as suggested by Heinkel [0014-0015].

With respect to claim 17, Kosba teaches,
A computer-implemented system arranged to perform the steps of claim 2, - These limitations are rejected for the same reasons given for analogous claim 2.
Kosba does not explicitly teach wherein the system comprises an interpreter arranged to perform the processing of the source code, wherein the interpreter comprises instructions stored in memory and executed by a processor.
However, in analogous art for testbenches, Heinkel teaches:
"Therefore, an environment has been developed and is described here, which communicates with the device under test 50 like the software in the "real" world. So the testbench 10 is able to react on device under test interrupts and to reconfigure the data generator(s) 30, the analyser(s) 40 and the device under test itself depending on its current, This reactivity is possible without a recompilation of the VHDL testbench, i.e. a CPU interface (CIF) 20 realised as an interpreter with a "soft-ware-like" command language is provided." [0058]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kosba and Parno with Heinkel's teachings because doing so would provide Kosba/Parno's system with the ability to provide an improved testbench for facilitating the validation of a device under test, as suggested by Heinkel [0014-0015].

With respect to claim 18, Kosba teaches,
A computer-implemented system arranged to perform the steps of claim 3, - These limitations are rejected for the same reasons given for analogous claim 3.
Kosba does not explicitly teach wherein the system comprises an interpreter arranged to perform the processing of the source code, wherein the interpreter comprises instructions stored in memory and executed by a processor.
However, in analogous art for testbenches, Heinkel teaches:
"Therefore, an environment has been developed and is described here, which communicates with the device under test 50 like the software in the "real" world. So the testbench 10 is able to react on device under test interrupts and to reconfigure the data generator(s) 30, the analyser(s) 40 and the device under test itself depending on its current, dynamic state. This reactivity is possible without a recompilation of the VHDL testbench, i.e. a CPU interface (CIF) 20 realised as an interpreter with a "soft-ware-like" command language is provided." [0058]
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192